Mr. Justice Niehaus delivered the opinion of the court. 5. Railroads, § 919*—when defendant has burden of showing fire not caused by sparks from locomotive. Evidence of circumstances justifying an inference that a fire which consumed a building was caused by burning cinders or sparks emitted from the defendant’s passing locomotive, establishes a prima facie case which, under the statute, casts on the defendant the burden of proving such facts as would excuse it. 6. Instructions, § 151*—when not error to refuse instruction. There is no error in refusing requested instructions which are covered by other instructions actually given.